             Case 4:20-cv-01398-KGB Document 36 Filed 09/13/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MICHAEL OTIS ROBERTSON,
 ADC #106563                                                                       PLAINTIFF

v.                                Case No. 4:20-cv-01398-KGB

COBB, et al.                                                                     DEFENDANTS

                                            ORDER

       Before the Court is a Recommended Disposition submitted by United States Magistrate

Judge Edie Ervin (Dkt. No. 33). Judge Ervin recommends that the Court dismiss without prejudice

plaintiff Michael Otis Roberton’s claims for failure to comply with this Court’s May 6, 2021,

Order and for failure to prosecute his lawsuit (Id., at 2). Further, Judge Ervin recommends that

the Court deny without prejudice all pending motions as moot. The time for filing objections to

Judge Ervin’s Recommended Disposition has passed, and Mr. Robertson has filed no objections.

After careful consideration, the Court adopts the Recommended Disposition as its findings of fact

and conclusions of law (Dkt. No. 33). The Court dismisses without prejudice Mr. Robertson’s

claims for failure to comply with this Court’s May 6, 2021, Order and for failure to prosecute this

lawsuit. The Court denies all pending motions as moot (Dkt. Nos. 13, 25, 31). The relief requested

is denied.

       So ordered this 13th day of September, 2021.



                                                            ______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
